                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

                                                   )
DEMETRIUS TAYLOR,                                  )
                                                   )
                 Plaintiff,                        )   No.4:17-CV-279RLW
                                                   )
       v.                                          )
                                                   )
SHAWN JENKINS, et al.,                             )
                                                   )
                 Defendants.                       )

                                  MEMORANDUM AND ORDER

       This matter is before the court on Defendants' Motion for Summary Judgment (ECF No.

35). This matter is fully briefed and ready for disposition.

                                          BACKGROUND

       Plaintiff Demetrius Taylor, #368339 ("Taylor" or "Plaintiff'), has been incarcerated as an

inmate at the Potosi Correctional Center ("PCC"), a Missouri State prison located in Mineral

Point, Missouri. (Defendants' Statement of Uncontroverted Material Facts ("DSUMF"), ECF

No. 36,   ~1).   On November 5, 2015, Taylor stated to staff that he was in fear of his life from

Inmate Corey Rogers, Inmate Number 522621 (hereinafter "Inmate Rogers"). See Temporary

Administrative Segregation Confinement order, ECF No. 41-1. On November 12, 2015, Officer

Jenkins was instructed to move Taylor out of a single-man cell in the B-Wing of the prison

housing unit into another prison cell in the C-Wing of the housing unit.        (DSUMF,    ~~2-3).


Taylor objected to moving out of his single cell because he wanted protection from other

inmates. (DSUMF,        ~4).   Officer Jenkins learned that Taylor would be cellmates with Inmate

Rogers before Officer Jenkins took Taylor into Cell No. 2-C-25. (DSUMF,       ~5).   Taylor waited

on the restraint bench in the B-Wing of the housing until while Officer Jenkins checked with the
prison "bed broker" to determine whether Inmate Rogers had been identified as one of Taylor's

"enemies" on his "Enemies List," or whether any other reason existed that Taylor should not be

placed in a cell with Inmate Rogers. (DSUMF, if6). Inmate Rogers was not one of the forty-five

(45) inmates Taylor declared as his "enemy" as of November 12, 2015. (DSUMF, if7). 1 The

prison "bed broker" confirmed that Taylor could be placed in a cell with Inmate Rogers.

(DSUMF, if8). Officer Jenkins informed Taylor and Defendant Shane Pashia that Inmate Rogers

was not on Plaintiffs enemies list and the two inmates could be in the same cell. (DSUMF, if9).

Officer Jenkins escorted Taylor from the B-Wing to the C-Wing and placed Taylor into Cell No.

2-C-25 with Inmate Rogers. (DSUMF, iflO). Officer Jenkins was never informed of any fight or

conflict between Taylor and Inmate Corey Rogers prior to placing them together in Cell No. 2-C-

25. (DSUMF, ifll). Taylor admitted that he did not submit to Officers Jenkins or Pashia the

documents necessary for designating Inmate Rogers as an enemy prior to November 12, 2015




1
  Defendants also come forward with the unauthenticated list of Taylor's purported "declared
enemies." (DSUMF, if7 ("As of November 12, 2015, Plaintiff had designated more than forty-
five (45) inmates as his declared 'enemy'; yet, Inmate Corey Rogers was not among the inmates
who had been declared as one of Plaintiffs enemies. (Plaintiffs Enemies List, Exh. D)."; ECF
No. 36-4). "To be considered on summary judgment, documents must be authenticated by and
attached to an affidavit made on personal knowledge setting forth such facts as would be
admissible in evidence or a deposition[.]" Shanklin v. Fitzgerald, 397 F.3d 596, 602 (8th Cir.
2005) (internal quotations omitted); DG&G, Inc. v. FlexSol Packaging Corp. of Pompano Beach,
576 F.3d 820, 825-26 (8th Cir. 2009); see Casey v. Riedel, 195 F. Supp. 2d 1122, 1133 (S.D.
Iowa 2002) (letter draft was deemed insufficient to support Defendants' Motion because the draft
was not attached to a proper affidavit). The Court cannot consider the unauthenticated document
in support of Defendants' Motion for Summary Judgment. See Watkins v. Perkins, 618 F. App'x
299, (Mem)-300 (8th Cir. 2015) (reversing the district court's grant of summary judgment in a
§ 1983 action, where the court considered the "officers' unauthenticated and unsigned
memoranda, as well as the other unauthenticated documents they offered, although those
materials would not be admissible in evidence"). Therefore, the Court does not consider Taylor's
purported enemy list (ECF No. 36-4) in support of Defendants' Motion for Summary Judgment.


                                              -2-
(DSUMF, ifl2), but Taylor claims he told Defendants his documents were with his personal legal

papers (ECF No. 39 at 3, if12; ECF No. 41 at 4). 2

       The duress button inside Cell No. 2-C-25 was pressed one hour after Taylor was placed

with Inmate Rogers.    (DSUMF, ifl3).     Officer Jenkins and other prison guards immediately

responded. (DSUMF, if13). When he arrived at Cell No. 2-C-25, Officer Jenkins found Taylor

and Inmate Rogers grappling with each other. (DSUMF, if14). The two inmates were separated

by officers and taken to the medical unit for examination by prison nursing staff. (DSUMF,

ifl 5). Taylor walked without assistance and had no injuries, other than some scrapes, scratches,

and back pain. (DSUMF, if16).

                                         DISCUSSION

       I.      MOTION FOR SUMMARY JUDGMENT

       A. Standard of Review

       The Court may grant a motion for summary judgment if "the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law." Fed. R. Civ. P. 56(c); Celotex Corp. v. Citrate, 477 U.S. 317, 322 (1986);

Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011). The substantive law



2
  Taylor disputes Defendant Jenkins' assertion that Taylor agreed to be placed in a cell with
Rogers on November 12, 2015. See 12/14/15 Memorandum ("Both offenders was [sic] then
asked if they had any problems being cell mates together and their response was no they would
cell with each other."); cf ECF No. 39 at 5 (Taylor dismissing statement in the 12/14/15
Memorandum as an "absolute falsehood."). For purposes of summary judgment, the Court
assumes Taylor did not agree to be placed with Rogers. See Paikowsky v. Davidson Hotel Co.
LLC, No. 4:08CV783 TIA, 2010 WL 2628379, at *1 (E.D. Mo. June 25, 2010) (citing Robert
Johnson Grain Co. v. Chem. Interchange Co., 541 F.2d 207, 210 (8th Cir.1976)) ("The Court is
required to resolve all conflicts of evidence in favor of the nonmoving party.").




                                               -3-
determines which facts are critical and which are irrelevant. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). Only disputes over facts that might affect the outcome will properly

preclude summary judgment. Id. Summary judgment is not proper if the evidence is such that a

reasonable jury could return a verdict for the nonrnoving party. Id.

       A moving party always bears the burden of informing the Court of the basis of its motion.

Celotex Corp., 477 U.S. at 323. Once the moving party discharges this burden, the nonrnoving

party must set forth specific facts demonstrating that there is a dispute as to a genuine issue of

material fact, not the "mere existence of some alleged factual dispute." Fed. R. Civ. P. 56(e);

Anderson, 477 U.S. at 248. The nonrnoving party may not rest upon mere allegations or denials

of his pleading. Id.

       In passing on a motion for summary judgment, the Court must view the facts in the light

most favorable to the nonrnoving party, and all justifiable inferences are to be drawn in his favor.

Celotex Corp., 477 U.S. at 331.       The Court's function is not to weigh the evidence but to

determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. '"Credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge."' Torgerson, 643 F.3d at 1042 (quoting Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

       B. Discussion

       A     pnson      official   violates    the eighth amendment if      he     or    she    "acts

with deliberate indifference to a substantial risk of harm to the prisoner." Perkins v. Grimes, 161

F.3d 1127, 1130 (8th Cir.1998) (citing Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970,

128 L.Ed.2d 811 (1994)). "To show deliberate indifference, the prisoner ... must prove both that

the official's acts caused a sufficiently serious deprivation and that the official had a subjectively




                                                -4-
culpable state of mind." Perkins, 161 F.3d at 1130. "With respect to the latter requirement, the

prisoner ... must prove that the official was aware of facts from which the inference could be

drawn that a substantial risk of serious harm existed and that the official drew that

inference." Id. This subjective state of mind must be present before a plaintiff can be successful

because     "'only    the    unnecessary    and    wanton     infliction   of    pam     implicates

the Eighth Amendment."' Jensen v. Clarke, 73 F.3d 808, 810 (8th Cir.1996) (quoting Wilson v.

Seiter, 501 U.S. 294, 297, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991) (internal quotation marks,

emphasis, and citations omitted in Jensen)); Blades v. Schuetzle, 302 F.3d 801, 803 (8th Cir.

2002).    The Court holds that no genuine issues of material facts exist regarding whether

Defendants Jenkins or Pashia knew of any substantial risk that Taylor and Inmate Rogers would

engage in violence and grants summary judgment in favor of Defendants.

         In support of his position, Taylor has come forward with his Temporary Administrative

Segregation Confinement Form, dated November 5, 2015, which reported Taylor was placed in

"PC [protective custody] status after stating to staff he was in fear for his life from Rogers, Cory

[sic] #522621." (ECF No. 41-1). Likewise, Defendant Jenkins states in a State of Missouri

Department of Corrections Potosi Correctional Center Memorandum, dated December 14, 2015,

that, on November 12, 2015, "Offender Taylor, Demetrius #368339 was assigned to cell 2-C-25

by the bed broker, offender advised he could not cell in that cell due to an enemy." (hereinafter

referred to as "12/14/15 Memorandum"; ECF No. 36-3). Thus, the Court is presented with two

documented instances where Taylor informed Potosi Correctional Center officials (including

Defendant Jenkins) that Offender Rogers was Taylor's enemy.

         Nevertheless, this Court finds that Defendants did not draw an inference that there was a

substantial risk that Taylor and Rogers would engage in violence. Defendants were unaware that




                                               -5-
Taylor had declared Rogers as his enemy as of the November 12, 2015 incident. Defendants

relied on the statement of an unnamed "bed broker" who allegedly advised Defendant Jenkins

that Rogers was not listed as one of Taylor's enemies. (DSUMF,     ~8   ("The prison 'bed broker'

accordingly confirmed for Officer Jenkins that Inmate Corey Rogers had not been designated as

an enemy of Plaintiff and that Plaintiff could be placed in a cell with Inmate Corey Rogers.")).

Taylor complains that the "'bed broker' who allegedly told the Defendants that Plaintiff and

Rogers were not enemies is not even named. (There is no affidavit from this mystery 'bed

broker' attesting to what the Defendants allege.)" (ECF No. 39 at 7). 3 Taylor further contends

Defendants could not rely on what an unnamed "bed broker" told them about Taylor's enemies,

and "[t]his unsupported, self-serving contention warrants no serious consideration by the Court."

(ECF No. 39 at 7). 4

       The Court, however, holds that Defendants have adequately supported their Motion for

Summary Judgment, and the undisputed material facts show Defendants' did not violate Taylor's

Eighth Amendment Constitutional rights. Affidavits in support of summary judgment "must be

made on personal knowledge, set out facts that would be admissible in evidence, and show that

the affiant or declarant is competent to testify on the matters stated." Rule 56(c)(4). "When an

affidavit contains an out-of-court statement offered to prove the truth of the statement that is

inadmissible hearsay,   the statement may   not   be   used   to support or   defeat   a   motion

for summary judgment." Brooks v. Tri-Sys., Inc., 425 F.3d 1109, 1111 (8th Cir. 2005) (citing

Pink Supply Corp. v. Hiebert, Inc., 788 F.2d 1313, 1319 (8th Cir.1986)). Here, Defendant




3
  Taylor, however, admitted in his deposition that the bed broker assigns inmates to their cells.
See ECF No. 36-1 at 54.
4
  Taylor notes that Defendants provided no affidavit from the "bed broker." (ECF No. 39 at 7).


                                              -6-
Jenkins identifies the "bed broker" for Jenkins' averral that Taylor had not named Rogers as an

enemy and, therefore, they could be celled together.

       The Court recognizes that there is an unbriefed issue regarding whether the "bed

broker's" purported statement constitutes hearsay. "Hearsay" means a statement that: (1) the

declarant does not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement. Fed. R. Evid. 801(c). One

well recognized exception to the hearsay rule is found in Rule 803(3), which excepts from the

hearsay rule any "statement of the declarant's then-existing state of mind (such as motive, intent,

or plan) or emotional, sensory, or physical condition (such as mental feeling, pain, or bodily

health), but not including a statement of memory or belief to prove the fact remembered or

believed unless it relates to the validity or terms of the declarant's will." "The state of mind at

issue is the declarant's, not the testifying witness's." Estate of Thompson v. Kawasaki Heavy

Indus., Ltd., 933 F. Supp. 2d 1111, 1132 (N.D. Iowa 2013) (citing First Nat'! Bank in Sioux Falls

v. First Nat'! Bank South Dakota, 679 F.3d 763, 768 (8th Cir. 2012)). "However, such statements

may also be admissible because they show the effect of the out-of-court statements on the

listener." Estate of Thompson v. Kawasaki Heavy Indus., Ltd, 933 F. Supp. 2d 1111, 1132 (N.D.

Iowa 2013); D.JM ex rel. D.M v. Hannibal Pub. Sch. Dist. No. 60, 647 F.3d 754, 763 (8th Cir.

2011); Curtis Lumber Co. v. Louisiana Pac. Corp., 618 F.3d 762, 783, n.18 (8th Cir. 2010) ("the

customers' statements are offered to show the effect of the out-of-court statements on the listener

(Curtis Lumber) and thus, they are not hearsay"). See United States v. Cline, 570 F.2d 731, 734

(8th Cir.1978) (statements are non-hearsay when used to show the listener's state of

mind); United States v. Herrera, 600 F.2d 502, 504 (5th Cir.1979) (statements are non-hearsay

when used to show listener's duress).




                                               -7-
       Here, Defendants rely on the bed broker's determination that Rogers' name was absent

from Taylor's enemy list not for the truth of the matter asserted but for its purported effect on

Defendants Jenkins and Pashia. As a result, the Court holds that the bed broker's statement that

Rogers was not on Taylor's enemy list is a non-hearsay statement because it was used for its

effect on the listeners (Defendants), not for the truth of the matter asserted. See Curtis Lumber

Co., 618 F.3d at 783, n.18. Thus, the Court can consider the bed broker's statement to Defendant

Jenkins and the effect the bed broker's statement had on Jenkins.

       Having found that the Court can consider the bed broker's statement to Defendant

Jenkins that Rogers was not a listed enemy of Taylor, the only remaining issue before the Court

is whether Defendants properly relied on the bed broker's statement without performing any

independent investigation. Taylor avers that "Defendants had a duty to investigate Plaintiffs

assertions that there existed a serious threat of substantial harm between him and Rogers." (ECF

No. 39 at 6). As previously stated, Taylor admits that the bed broker was the person in charge of

assigning cell mates. See ECF No. 36-1 at 54. Taylor has not identified any duty for Defendants

to perform an independent investigation outside of consulting with the bed broker. Taylor fails

to establish that Defendant Jenkins improperly relied on the bed broker's determination that it

was safe for Taylor and Rogers to reside together. 5

       The Court holds that Defendants were not deliberately indifferent to a substantial risk of

harm to Taylor by placing him in the cell with Rogers. The Court grants summary judgment in

favor of Defendants because the undisputed facts establish that Defendants did not believe a

substantial risk of serious harm would befall Taylor and, therefore, did not intentionally deprive

Taylor of his Constitutional rights. At most, the Court holds Defendants' reliance on the bed


5
  Whether it was negligent for Defendants to simply consult with the "bed broker" or if that was
the proper method of determining if a serious threat to Taylor existed is not before this Court.


                                               -8-
brokers' statement was arguably negligent, but not constitutionally deficient.   See Davis v.

Oregon Cty., Missouri, 607 F.3d 543, 549 (8th Cir. 2010) (quotingNorman v. Schuetzle, 585

F.3d 1097, 1104 (8th Cir. 2009) ("An official's negligence alone is insufficient to meet the

subjective component because 'the official must recklessly disregard a known, excessive risk

of serious harm to the inmate."'); Lenz v. Wade, 490 F.3d 991, 995 (8th Cir. 2007) (citing

Farmer v. Brennan, 511 U.S. 825, 832, 835, 839-40, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)).

                                       CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Motion for Summary Judgment (ECF No. 35) is

GRANTED.

       An appropriate Judgment is filed herewith.


Dated this 4th day of March, 2019.



                                                  ~~
                                               ~NNIE  L. WHITE
                                               UNITED ST ATES DISTRICT JUDGE




                                             -9-
